



Exhibit 10.2
Restricted Stock Unit Agreement – 2018 LTIP – Time-Based
FOURTH AMENDED AND RESTATED REVLON, INC. STOCK PLAN
This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated [__], 2018 is
entered into between REVLON, INC., a Delaware corporation (“Revlon” and,
together with Revlon’s affiliates, the “Company”), and [________] (the
“Grantee”), subject to the Grantee’s acceptance of this Agreement. Schedules 1
(“Time-Based RSUs”), 2 (“Change of Control”) and 3 (“Terms and Conditions
applicable to Non-U.S. Grantees”) attached to this Agreement are incorporated
into, and constitute a part of, this Agreement.
Revlon’s Compensation Committee (the “Committee”) has determined that the
objectives of the Fourth Amended and Restated Revlon, Inc. Stock Plan, as
amended (the “Plan”), will be furthered by granting to the Grantee Restricted
Stock Units, subject to certain restrictions, upon the terms and conditions
hereinafter contained (the “RSUs” or the “RSU Award”). In consideration of the
foregoing and of the mutual undertakings set forth in this Agreement, the
Company and the Grantee agree as follows:


SECTION 1.Number of RSUs. The Company hereby grants to the Grantee [_____] RSUs,
subject to such vesting, transfer and other restrictions and conditions as set
forth in this Agreement, including in the Vesting Schedule (as defined below).
The Grantee shall not be required to make any payment for the RSUs.
SECTION 2.    Restrictions.
(a)    Vesting of RSUs. Subject to the Plan and the other terms of this
Agreement, the restrictions relating to the RSUs which are the subject of this
Agreement shall lapse in accordance with the schedule set forth on Schedule 1
(the “Vesting Schedule”).
(b)    Settlement of RSUs. The RSUs shall be settled in accordance with the
Vesting Schedule. Each RSU represents the right to receive one share of Revlon,
Inc. Class A common stock (“Common Stock”) or the cash value thereof as of the
respective vesting dates. Specifically, the RSUs shall be settled through either
(i) the delivery of a number of shares of Common Stock with respect to the
number of RSUs vested (in book-entry form or otherwise); or (ii) the delivery of
an amount in cash equal to (x) the number of shares of Common Stock underlying
the number of vested RSUs multiplied by (y) the closing price of a share of
Common Stock on the date on which the applicable RSUs vest in accordance with
the Vesting Schedule, in each case, less applicable tax withholding amounts.
The decision to issue shares of Common Stock or the cash value thereof as of the
respective vesting dates in connection with the settlement of any portion of the
RSUs shall be in the Company’s sole discretion. No cash or shares of Common
Stock shall be issued or delivered to the Grantee prior to the date on which the
RSUs vest in accordance with the Vesting Schedule and, prior to settlement, the
RSUs will represent an unsecured obligation of the Company.
SECTION 3.    Rights as Stockholder. Neither the Grantee nor any person claiming
under or through the Grantee will have any of the rights or privileges of a
stockholder of the Company in respect of any shares of Common Stock deliverable
hereunder unless and until certificates representing such shares of Common Stock
(which may be in book-entry form) have been issued and recorded on the records
of the Company or its transfer agents or registrars and delivered to the Grantee
(including through electronic delivery to a brokerage account), including, but
not limited


        

--------------------------------------------------------------------------------





to, the right to vote and to receive dividends and other distributions. After
any such issuance, recordation and delivery, the Grantee will have all the
rights of a stockholder of the Company with respect to such shares.
SECTION 4.    Taxes. The Grantee shall be responsible for paying to the Company
promptly upon request, and in any event at the time the Grantee recognizes
taxable income in respect of the cash or shares of Common Stock issued in
respect of any RSUs hereunder, an amount equal to the taxes, if any, that the
Company determines it is required to withhold under applicable tax laws with
respect to such cash or shares of Common Stock, in the manner of payment
prescribed by the Company. Notwithstanding the foregoing, unless and until the
Company, in its discretion, allows or prescribes an alternate method of tax
withholding upon notice to the Grantee prior to any given vesting date
hereunder, the Company shall satisfy its applicable tax withholding obligations
associated with the vesting or settlement of the RSUs which are (i) settled in
shares of Common Stock, by withholding from delivery upon the settlement of such
RSUs, shares of Common Stock having a fair market value (determined as of the
date as to which the amount of tax to be withheld is determined) equal to the
amount of taxes which the Company determines it is required to withhold under
applicable tax laws; or (ii) settled in cash, by withholding an amount in cash
equal to the amount of taxes which the Company determines it is required to
withhold under applicable tax laws. The Grantee further agrees and acknowledges
that all other taxes, duties and fees related to the RSUs must be paid directly
by the Grantee to the appropriate authorities, and that the Company may offset
against any future compensation, earnings, bonus, expense reimbursements or
incentive compensation of any kind amounts necessary to cover any tax
withholding obligations of the Company associated with the RSUs which have not
been accounted for in a manner satisfactory to the Company.
SECTION 5.    Termination of Employment.
(a)    Effective as of the date of the Grantee’s termination of employment with
the Company for any reason, all RSUs which have not vested or as to which all
restrictions have not lapsed in accordance with the Vesting Schedule shall be
cancelled, except to the extent the Company may otherwise determine.
(b)    Nothing in the Plan or this Agreement shall confer upon the Grantee or
any other person the right to continue in the employment of the Company or
affect any right which the Company may have to terminate the employment of the
Grantee or any other person.
(c)    If the Grantee ceases employment with the Company and accepts employment
with a competitor in violation of the Company’s Employee Agreement as to
Confidentiality and Non-Competition to which the Grantee is a party (as may be
amended from time to time, the “Non-Compete Agreement”), or any other
non-competition agreement or covenant executed by the Grantee, then the value of
any property issued in respect of RSUs which vested during the 12-month period
prior to the date of the violation shall be repaid to the Company by the
Grantee, in cash, based on the fair market value of the Common Stock on the date
on which the underlying RSUs vested and were settled, within 10 days of such
acceptance of employment, and the Company is hereby authorized to deduct such
amount from any other amounts otherwise due the Grantee.
SECTION 6.    Plan Provisions to Prevail. This Agreement shall be subject to all
of the terms and provisions of the Plan, as may be amended from time to time,
which are incorporated hereby and made a part hereof, including, without
limitation, the provisions of Section 2.9(c) of the


        

--------------------------------------------------------------------------------





Plan (generally prohibiting the sale of shares not owned or immediately issuable
and failure to duly deliver shares in settlement), Section 3.2 of the Plan
(generally relating to consents required by securities and other laws),
Section 3.5 of the Plan (relating to changes in capitalization), Section 3.8(c)
of the Plan (generally relating to waivers of claims to continued exercise or
vesting of awards, damages and severance entitlements related to
non-continuation of awards) and Section 3.11 of the Plan (generally relating to
the effects of certain reorganizations and other extraordinary transactions).
Any term defined in the Plan shall have the same meaning in this Agreement. In
the event there is any inconsistency between the provisions of this Agreement
and the Plan, the provisions of the Plan shall govern, except in the event such
inconsistency is caused by the provisions set forth on Schedule 3 of this
Agreement, in which case Schedule 3 shall govern. In the event there is any
inconsistency regarding the details of the grant between the records or
communications of the Company’s outside Stock Plan Administrator and the
resolutions and/or minutes of the Committee authorizing the award(s) subject to
this Agreement, the Committee’s records shall prevail over the records,
communications, databases and online summaries or presentations of those grant
details furnished or maintained by the Company’s outside Stock Plan
Administrator.
SECTION 7.    Grantee’s Acknowledgment. By entering into this Agreement, the
Grantee agrees and acknowledges that (a) they have received, read and understand
a copy of the Plan, including Section 3.8(c) of the Plan (generally relating to
waivers of claims to continued exercise or vesting of awards, damages and
severance entitlements related to non-continuation of awards), and this
Agreement (including all exhibits and schedules hereto) and accepts the RSUs
upon all of the terms thereof, and (b) that no member of the Committee shall be
liable for any Plan Action (as defined in the Plan), including without
limitation any action or determination made in good faith with respect to the
Plan or any award thereunder or under this Agreement. The Grantee has reviewed
with his or her own advisors the tax and other consequences of the transactions
contemplated by this Agreement. The Grantee is relying solely on such advisors
and not on any statements or representations of the Company or any of its agents
with respect to all matters of this Agreement.
SECTION 8.    Nontransferability Prior to Settlement. No RSUs granted to the
Grantee under this Agreement shall be assignable or transferable by the Grantee
(voluntarily or by operation of law), other than by will or by the laws of
descent and distribution prior to the settlement of the RSUs set forth in the
Plan and this Agreement applicable thereto. The Grantee may sell, assign and/or
transfer any shares of Common Stock issued in respect of the RSUs pursuant to
this Agreement, in whole or in part, subject to compliance with the Company’s
securities trading policies in effect from time to time.
SECTION 9.    Conditions.
(a)    Notwithstanding anything contained in this Agreement to the contrary, the
grant of the RSUs pursuant to Section 1 hereof is conditioned upon and subject
to the Grantee’s execution and delivery to the Company of an executed copy of
this Agreement (which shall be electronically accepted by the Grantee pursuant
to processes prescribed by the Company).
(b)    By entering into this Agreement and as a condition for receiving the
grant of the RSUs pursuant to Section 1 hereof, the Grantee agrees to fully
comply in all respects with the terms of the Non-Compete Agreement, whether or
not the Grantee is a signatory thereof, with the same effect as if the same were
set forth herein in full.
SECTION 10.    Notices. Any notice to be given to the Company hereunder shall be
in writing and shall be addressed to the Company’s General Counsel at their then
current Revlon email


        

--------------------------------------------------------------------------------





address. Any notice to be given to the Grantee hereunder shall be in writing and
shall be addressed to the Grantee at the address set forth below, or at such
other address as the Grantee may hereafter designate to the Company by notice as
provided herein, or at such other address of the Grantee on file with the
Company’s human resource or payroll records, whichever is later communicated.
Subject to the foregoing, notices hereunder shall be deemed to have been duly
given when sent by email or personal delivery, or three business days following
delivery by registered or certified mail, or on the next business day if sent
via overnight courier, in each case to the party entitled to receive the same in
the manner provided in this Section 10.
SECTION 11.    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and the successors and assigns of the
Company and, to the extent set forth in Section 3.3 of the Plan and Section 8 of
this Agreement, the Grantee’s heirs and personal representatives.
SECTION 12.    Governing Law and Exclusive Forum. This Agreement shall be
governed by the laws of the State of New York applicable to agreements made and
to be performed entirely within such state. Each party irrevocably and
unconditionally consents and submits to the exclusive jurisdiction of the
federal and state courts located in New York, New York in connection with any
actions, suits or proceedings arising out of or relating to this Agreement. Each
party agrees (i) not to commence any action, suit or proceeding relating thereto
except in the above courts and (ii) that service of any process, summons, notice
or document by registered mail addressed to it shall be effective service of
process for any action, suit or proceeding brought against such party in any
such court. Each party hereby irrevocably and unconditionally waives any
objection to the laying of venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court shall be conclusive and binding upon such party and may be
enforced in any other courts to whose jurisdiction such party are or may be
subject, by suit upon such judgment.
SECTION 13.    Modifications to Agreement; Waivers. This Agreement may be
altered, modified, changed or discharged in accordance with the terms of the
Plan. The failure of the Company to enforce at any time any provision of this
Agreement shall in no way be construed to be a waiver of such provision or of
any other provision hereof.
SECTION 14.    Other Company Actions. Nothing contained in this Agreement shall
be construed to prevent the Company from taking any action which is deemed by it
to be appropriate or in its best interest, whether or not such action would have
an adverse effect on the RSUs granted under this Agreement. Neither the Grantee
nor any other person shall have any claim against the Company as a result of any
such action.
SECTION 15.    Committee Authority. The Committee shall have full authority to
interpret, construe and administer the terms of this Agreement in its sole
discretion. The determination of the Committee as to any such matter of
interpretation, construction or administration shall be final, binding and
conclusive on all parties.
SECTION 16.    No Violation of Securities Laws; Securities Trading Policy.
(a)    The Company shall not be obligated to make any payment hereunder or issue
any shares of Common Stock if such payment or issuance, in the opinion of
counsel for the Company, would violate any applicable securities laws. The
Company shall be under no obligation to register


        

--------------------------------------------------------------------------------





any shares of Common Stock or any other property pursuant to any securities laws
on account of the transactions contemplated by this Agreement.
(b)    The Grantee understands and agrees that under the Company’s
Confidentiality of Information and Securities Trading Policy, as is in effect
from time to time, a copy of which is available upon request from the Company’s
General Counsel (the “Trading Policy”), employees and Directors of the Company,
including Grantees of RSUs, may be restricted from selling shares of Common
Stock during certain “restricted periods.” As of the date of this Agreement, the
“restricted periods” commence on the first day of each fiscal quarter of the
Company (i.e., April 1, July 1, October 1 and January 1) and continue until 24
hours after the public release of the Company’s earnings for the prior quarter
(under the Trading Policy, these periods may change from time to time, and the
Company may impose other restricted trading periods due to special
circumstances).
SECTION 17.    Severability. Notwithstanding any other provision of this
Agreement, if any provision of this Agreement is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any person, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the sole
discretion of the Committee, materially altering the intent of the Agreement,
such provision shall be stricken as to such jurisdiction or person, and the
remainder of the Agreement shall remain in full force and effect.
SECTION 18.    Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of this Agreement.
SECTION 19.    Fractional Shares. Unless and until the Company in its sole
discretion determines otherwise, no fractional shares of Common Stock shall be
issued or delivered pursuant to this Agreement, and unless and until the Company
in its sole discretion determines that cash, other securities, or other property
shall be paid or transferred in lieu of any fractional shares, any rights to any
fractional share shall be canceled, terminated or otherwise eliminated, without
payment of any consideration.
SECTION 20.    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersedes all prior communications, representations
and negotiations, written or oral, in respect thereto. Neither the Company nor
the Committee nor the Grantee have made any promises, agreements, conditions or
understandings, either orally or in writing, concerning the RSU Award that are
not included in this Agreement or the Plan.
SECTION 21.    Section 409A. This Agreement is intended to comply with Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”) or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of the Plan or this Agreement,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Section 409A shall be excluded
from Section 409A to the maximum extent possible. Notwithstanding the foregoing,
the Company makes no representations that the payments and benefits provided
under this Agreement comply with Section 409A, and in no event shall the Company
or any of its affiliates be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Grantee on
account of non-compliance with Section 409A or otherwise.


        

--------------------------------------------------------------------------------





SECTION 22.    Detrimental Activity. In the event the Company determines or
discovers during or after the course of the Grantee’s employment or service that
the Grantee engaged in any act(s) that are contrary to the Company’s best
interests, including, but not limited to, violating the Company’s Code of
Conduct and Business Ethics, engaging in unlawful trading in the securities of
the Company, or engaging in any other activity which constitutes gross
misconduct, then, to the maximum extent permissible under applicable law, the
Committee may, in its sole discretion, (i) cancel all or any portion of the RSU
Award (whether or not vested); or (ii) require the Grantee to repay to the
Company the value of any RSUs that vested during the 12-month period prior to
the date on which the Grantee engaged in such activity or took any such action,
with such amount to be paid to the Company by the Grantee, in cash, based on the
fair market value of the Common Stock on the date the underlying RSU vested and
was settled, within 10 days notification of such activity, and the Company is
hereby authorized to deduct such amount from any other amounts otherwise due the
Grantee.
SECTION 23.    Miscellaneous. This Agreement is being furnished to the Grantee
electronically and shall not be enforceable by the Grantee unless and until it
has been electronically accepted by the Grantee via electronic acceptance
procedures established by the Company, as communicated to the Grantee in
Schedule 1 attached herein, and such acceptance has been logged and validated by
the Company. The grant covered by this Agreement shall be void and of no force
or effect if this Agreement is not accepted timely by the Grantee.


        

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
REVLON, INC.
By:
/s/    

Name:    
Title:    
GRANTEE
By clicking “I Agree” or “Accepted” or words to that effect on the online award
acceptance tool made available to the Grantee by the Company or its Stock Plan
Administrator, the Grantee is acknowledging that they have read this Agreement
and all of the documents referred to herein and is agreeing to abide by all of
their terms.




        

--------------------------------------------------------------------------------






SCHEDULE 1 TO RESTRICTED STOCK UNIT AGREEMENT
“Time-Based RSUs”
The restrictions applicable to 1,269 RSUs granted under the Agreement shall
lapse in accordance with the terms and conditions of this Schedule 1 (such RSUs,
the “Time-Based RSUs”).
Vesting
The restrictions applicable to the Time-Based RSUs shall lapse in accordance
with the following schedule:
Vesting Date
Number of Time-Based RSUs Vesting
March 15, 2019
423
March 15, 2020
423
March 15, 2021
423



Each vesting date set forth above is referred to herein as a “Vesting Date”.
Vesting of any portion of the Time-Based RSUs is subject to (i) the Grantee’s
continued employment with the Company through the applicable Vesting Date; and
(ii) the Grantee not having received a performance rating of “1” (or its
corresponding grade in the event the scoring system is changed from and after
the date of this Agreement) based on the Company’s performance management system
for each year through the applicable Vesting Date.
Settlement
Vested Time-Based RSUs shall be settled as soon as practicable following the
applicable Vesting Date.
Treatment of Time-Based RSUs upon a Change of Control
In the event of a Change of Control (as defined in Schedule 2 hereto), the
unvested portion of the Time-Based RSUs (if any) shall become vested as of
immediately prior to such Change of Control, and the “Vesting Date” with respect
to such Time-Based RSUs for purposes of this Agreement shall be the effective
date of such of Change of Control.














        

--------------------------------------------------------------------------------





SCHEDULE 2 TO RESTRICTED STOCK UNIT AGREEMENT
Change of Control
A “Change of Control” shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:
(i)
any Person, other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this definition a Person will be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of the Company; provided, that under such circumstances the
Permitted Holders do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board of
Directors of the Company (for the purposes of this clause (i) and clause (iii),
such other Person will be deemed to beneficially own any Voting Stock of a
specified corporation held by a parent corporation, if such other Person
beneficially owns, directly or indirectly, more than 50% of the voting power of
the Voting Stock of such parent corporation and the Permitted Holders do not
have the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors of such parent
corporation);

(ii)
during any period of two consecutive years, individuals who at the beginning of
such period constituted the Board of Directors of the Company (together with any
new directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Company was approved by a vote of 66-2/3% of
the directors of the Company then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Company then in office;

(iii)
the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity in which any Person, other than one or more Permitted Holders is or
becomes the Beneficial Owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this definition a Person will be
deemed to have “beneficial ownership” of all shares that any Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of securities of such entity
representing 50% or more of the combined voting power of such entity’s Voting
Stock, and the Permitted Holders “beneficially own” (as so defined) directly or
indirectly, in the aggregate a lesser percentage of the total voting power of
the Voting Stock of such entity than such other Person and do not have the right
or ability by voting power, contract or otherwise to elect or designate for
election a majority of the Board of Directors of such entity; or

(iv)
a “Change of Control” shall have occurred under, and as defined in, the
indenture governing Revlon Consumer Products Corporation’s 8 5/8% Senior
Subordinated Notes Due 2008 or any other Subordinated Obligations of Revlon
Consumer Products Corporation so long as such 8 5/8% Senior Subordinated Notes
Due 2008 or Subordinated Obligations are outstanding.



        

--------------------------------------------------------------------------------





Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same combined voting power of
the Voting Stock in an entity which owns all or substantially all of the assets
of the Company immediately following such transaction or series of transactions.
“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into or exchangeable for
such equity.
“Company” means Revlon, Inc. together with its subsidiaries, including, without
limitation, Revlon Consumer Products Corporation.
“8 5/8% Senior Subordinated Notes Due 2008” means Revlon Consumer Products
Corporation’s 8 5/8% Senior Subordinated Notes due 2008 and any notes exchanged
therefor.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Permitted Holders” means Ronald O. Perelman (or in the event of his
incompetence or death, his estate, heirs, executor, administrator, committee or
other personal representative (collectively, “heirs”)) or any Person controlled,
directly or indirectly, by Ronald O. Perelman or his heirs.
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.
“Preferred Stock,” as applied to the Capital Stock of the Company, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of the Company, over shares of Capital
Stock of any other class of the Company.
“Subordinated Obligations” has the meaning ascribed thereto in the indenture for
Revlon Consumer Products Corporation’s 9½% Senior Notes due 2011.
“Voting Stock” means all classes of Capital Stock of the Company then
outstanding and normally entitled to vote in the election of Directors.


        

--------------------------------------------------------------------------------







SCHEDULE 3 TO RESTRICTED STOCK UNIT AGREEMENT
Terms and Conditions applicable to Non-U.S. Grantees
Important Country Information


The following notices apply to RSU Awards made pursuant to the Plan to employees
(“Grantees”) located in the countries listed below. References to “Shares” are
to shares of Revlon, Inc. Class A Common Stock as provided under the applicable
RSU Award.


Argentina


In Argentina, the offer of RSU Awards is a private offer. It is not subject to
the supervision of the Comision Nacional de Valores (CNV) or any other
governmental authority in Argentina.


Australia


Any information or advice given by the Grantees’ employing company, or any of
its associated bodies corporate, in relation to RSU Awards made pursuant to the
Plan does not take account of the objectives, financial situation or needs of
Grantees. Grantees should consider obtaining their own financial product advice
from a person who is licensed by the Australian Securities and Investments
Commission to give such advice.


The employing company undertakes that it will provide Grantees with a full copy
of the rules of the Plan, free of charge, within a reasonable time of them
requesting it.


As the Shares covered by the applicable RSU Award are traded on the New York
Stock Exchange in the United States of America, their market price can be
ascertained by visiting the website of Revlon, Inc.
(https://investors.revlon.com/stock-information/stock-quote-chart) and the
Australian dollar equivalent of that price by applying the prevailing USD/AUD
exchange rate published by the Reserve Bank of Australia, which is accessible at
the following link:
http://www.rba.gov.au/statistics/frequency/exchange-rates.html.


Risk warning


There is a risk that, through movement of equity markets, the market value of
the Shares covered by the applicable RSU Award to a Grantee may decrease. As the
price of the Shares is quoted in USD, the value of the Shares covered by the
applicable RSU Award may also be affected by movements in the USD/AUD exchange
rate.
       
Brazil


RSU Awards and any Shares covered by the applicable RSU Award under the Plan
have not been and will not be publicly issued, placed, distributed, offered or
negotiated in the Brazilian capital markets and, as a result, will not be
registered with the Brazilian Securities Commission (Comissão de Valores
Mobiliários). Therefore, the RSU Award and any Shares covered by the applicable
RSU Award will not be offered or sold in Brazil, except in circumstances which
do not constitute a public offering, placement, distribution or negotiation
under the Brazilian capital markets regulation.


Hong Kong




        

--------------------------------------------------------------------------------





WARNING: The contents of this and other documents relating to RSU Awards have
not been reviewed by any regulatory authority in Hong Kong. You are advised to
exercise caution in relation to the offer under the Plan. If you are in any
doubt about any of the contents of these documents, you should obtain
independent professional advice.


Singapore


The Shares covered by the applicable RSU Award may not be offered or sold, or be
made the subject of an invitation for subscription or purchase, whether directly
or indirectly, to persons in Singapore other than pursuant to, and in accordance
with the conditions of, an exemption under any provision of Subdivision (4) of
Division 1 of Part XIII of the Securities and Futures Act, Chapter 289 of
Singapore.


Taiwan


The RSU Award is only applicable to eligible employees defined by Revlon, Inc.
and is not intended to be applicable to the general public other than the
defined eligible employees. Furthermore, this is not a raising of funds for
securities and therefore no payment by the eligible employees is required.




        